Citation Nr: 1614331	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-00 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen the Veteran's claims for service connection for PTSD and depression.  

A brief review of some of the procedural history of the Veteran's claim is instructive.  Following the Veteran's June 2011 notice of disagreement, the RO issued a statement of the case on October 17, 2012.  In response, the Veteran submitted a substantive appeal that was received by VA on January 7, 2013.  In a letter received that same day, the Veteran's former representative noted that the Veteran's substantive appeal was more than 60 days after the statement of the case, but it asked for any timeliness issue to be excused, as VA had mailed the statement of the case to the wrong address.  

In March 2013, VA informed the Veteran that his substantive appeal was not timely filed.  Following that letter, however, the RO continued to process the Veteran's appeal as if it were timely, issuing a supplemental statement of the case in August 2014 and certifying the appeal to the Board in August 2014.  In light of the Veteran's former representative's January 2013 letter and because VA has continued to treat his claim as being on appeal, the Board concludes that any issue as to the timeliness of the Veteran's substantive appeal has been waived, and the issue is properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).

Further, in June 2015, the Veteran's attorney submitted a notice of disagreement, noting that the Veteran was disagreeing with "all issues decided in the referenced decision."  The Veteran's attorney referenced a decision dated June 18, 2014.  

In a letter that same month, the RO notified the Veteran's attorney that his June 2015 notice of disagreement was not accepted, as it did not identify the particular issues with which the Veteran disagreed.  In response, in July 2015, the Veteran's attorney filed a notice of disagreement as to the "timeliness of January 7, 2013 Form 9."  He also again referenced a decision dated June 18, 2014.  

In reviewing the Veteran's claims file, the Board finds no evidence of an adverse decision dated June 18, 2014.  Further, to the extent that the Veteran submitted his January 2013 substantive appeal more than 60 days after the issuance of the statement of the case in October 2012, the Board has concluded above that any issue as to the timeliness of the substantive appeal is waived.  Given these facts, no further action will be taken on these purported notices of disagreement.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his January 2013 substantive appeal, the Veteran requested the opportunity to testify before a Veterans Law Judge at the RO.  In April 2013, the Veteran indicated that he wished to testify before a Veterans Law Judge via live video-conference.  Though the Veteran was scheduled for his requested hearing in November 2015, his representative attorney asked to postpone this hearing until he was provided a copy of the Veteran's claims file.  In April 2016, the Board provided the Veteran's attorney with the requested information.  Accordingly, the Veteran's case must be remanded in order that he may be rescheduled for his Board hearing.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




